DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/277,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan N. Strauss (Reg. No. 68,392) on March 11, 2022.

The application has been amended as follows: 

25. (Currently Amended) One or more non-transitory computer-readable media (NTCRM) having instructions that, when executed by one or more processors, cause an apparatus of a user equipment (UE) to: 
generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI Format 1 message to include a 1-bit transmission format field to include either a first value or a second value, 
the first value [[to]] indicates that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, and 
the second value [[to]] indicates that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling and puncturing instead of rate-matching; and 
cause transmission of the SCI Format 1 message.

30. (Currently Amended) A System-on-Chip (SoC) to be implemented in a user equipment (UE), the SoC comprising: 
baseband circuitry arranged to generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI format 1 message to include a 1-bit transmission format field to include either a first value or a second value, the first value [[to]] indicates that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, and the second value [[to]] indicates that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling and puncturing instead of rate-matching; and 
interface circuitry coupled with the baseband circuitry, the interface circuitry configured to communicatively couple the SoC with radiofrequency (RF) circuitry implemented in the UE, 

35. (Currently Amended) An apparatus to be implemented in a user equipment (UE), comprising: 
processor circuitry, to: 
generate a sidelink control information (SCI) Format 1 to schedule a physical sidelink shared channel (PSSCH), the SCI Format 1 to include a 1-bit transmission format field to include either a first value or a second value, the first value [[to]] indicates that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, and the second value [[to]] indicates that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling and puncturing instead of rate-matching, and
cause transmission of the SCI Format 1; and 
memory circuitry communicatively coupled with the processor circuitry, the memory circuitry arranged to store the SCI Format 1.

42. (Currently Amended) The SoC of claim 40, wherein the first value s that the PSSCH is to be transmitted with a transmission format that is to include TBS-scaling for receipt s that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling.

Allowable Subject Matter
Claims 25 – 44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

LEE discloses transmitting UE signals at least one of the information about whether to use an effective RB, where the effective RB is informed through 1-bit information in the on/off form, The effective RB includes the 1-bit information in the on/off form, where this signaling is to prevent the problem that the transmission data of an advanced UE performed TBS adjustment is not decoded by a legacy UE (paragraph [0173]), i.e. the 1-bit information having a first value indicates that transmission format includes both rate-matching and TBS scaling, and a second value indicates that the transmission format includes no rate-matching and no TBS scaling (claim 4). LEE also discloses transmission and reception is to select either 1) AGC and the last symbols are all operated by using puncturing or 2) AGC and the last symbols are all operated by using 
While LEE discloses rate-matching or puncturing are applicable based on the rules, LEE does not explicitly disclose whether rate-matching or puncturing are preferred instead of another, i.e. the rate-matching instead of puncturing or the puncturing instead of rate-matching. In addition, the claim limitation indicates the SCI Format 1 message requires the first value and the second value to indicate the PSSCH transmission, where the transmission is dictated by the first value and the second value to transmit in a format that requires rate-matching and TBS scaling, or to transmit in a format that includes no TBS scaling and puncturing instead of rate-matching. 
As such, LEE does not explicitly disclose “the first value indicates that the PSSCH is to be transmitted with a transmission format that is to include transport block size (TBS)-scaling and rate-matching instead of puncturing, and the second value indicates that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling and puncturing instead of rate-matching.”

BAGHERI discloses eNB punctures sPDSCH in the resources used for SPDCCH2 control message transmission instead of rate matching PDSCH around the resources, where the UE receives an indication of puncturing that is an uplink resource allocation assignment such as sPDCCH2 control message. However, BAGHERI does not explicitly disclose “generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI Format 1 message to include a 1-bit transmission format field to include either a first value or a second value, the first value indicates that the PSSCH is to be 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI Format 1 message to include a 1-bit transmission format field to include either a first value or a second value, the first value indicates that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, and the second value indicates that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling and puncturing instead of rate-matching” as recited in Claims 25, 30, 35, and 40.

Dependent claims 26 – 29, 31 – 34, 36 – 39, and 41 – 44 further limit the allowed independent claims 25, 30, 35, and 40. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
XU et al – the first UE extending a prestored SCI format 0 by increasing a frequency hopping flag field in the pre-stored SCI format 0 by 1 bit to indicate whether a frequency hopping flag in the SCI format 0 is the same frequency hopping flag in the pre-stored SCI format 0

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468